Citation Nr: 0324776	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  96-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for end-stage renal 
disease, status post renal transplant, IgA neuropathy, with 
hypertension and coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to March 
1969.  He also served in the Army Reserves from March 1968 to 
June 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for a kidney disorder due 
to a strep infection, and a July 1996 rating decision, which 
denied entitlement to service connection for a heart 
condition.  The veteran subsequently perfected an appeal 
regarding those issues.  During that stage of the appeal, the 
RO issued a Statement of the Case in July 1996 and a 
Supplemental Statement of the Case (SSOC) in September 1997.

In November 1998, the Board remanded the veteran's claims of 
entitlement to service connection for heart and kidney 
disorders to the RO for additional evidentiary development.  
Thereafter, in a May 2001 SSOC, the RO recharacterized the 
veteran's appeal as a claim of entitlement to service 
connection for end-stage renal disease, status post renal 
transplant, IgA neuropathy, with hypertension and coronary 
artery disease.  The claims folder was subsequently returned 
to the Board for appellate review.


REMAND

The veteran is seeking entitlement to service connection for 
end-stage renal disease, status post renal transplant, IgA 
neuropathy, with hypertension and coronary artery disease.  
He essentially contends that his renal disease developed as a 
result of a strep infection, which he allegedly received 
treatment for while on active duty for training in the summer 
of either 1978 or 1979.  He also contends that his 
hypertension and coronary artery disease developed as a 
result of his end-stage renal disease.




The Board notes that service connection is granted for injury 
or disease incurred or aggravated in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the veteran 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the veteran was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).

"Active duty for training" includes full-time duty for 
training performed by Reservists.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2002).  Annual training is 
an example of active duty for training, while weekend drills 
are inactive duty training.  Thus, service connection may be 
granted for either an injury or disease incurred during 
annual training, but only for an injury incurred during a 
weekend drill.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional effort 
should be made to establish the specific dates of the 
veteran's periods of active duty for training and/or inactive 
duty training, if any.  The Board set out a request for 
verification of these dates in an internal development 
memorandum dated in July 2002.  

Thereafter, in November 2002, a letter was issued to the U.S. 
Army Reserve Personnel Center (ARPC) requesting verification 
of the veteran's periods of service, to include all dates of 
active duty for training.  In this letter, it was further 
requested that all available service medical records also be 
forwarded to the Board.

Later that month, the Board received a response letter from 
the ARPC.  Unfortunately, the contents of this letter 
consisted primarily of a discussion as to the procedures for 
requesting service personnel records for Reserve members.  
This letter did not provide the specific information 
requested in the Board's November 2002 letter, nor did it 
suggest that VA contact another source to obtain that 
information.

Moreover, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand this case so 
that the RO can issue a follow-up request to the ARPC for 
verification of the veteran's periods of service in the Army 
Reserves, to include all periods of active duty for training 
and/or inactive duty for training.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the U.S. Army 
Reserve Personnel Center (ARPC) in St. 
Louis, MO, or any other appropriate 
agency, and request written verification 
of the starting and ending dates for all 
the veteran's active duty for training 
(ADT) and/or inactive duty training 
(IADT) with the Army Reserve from March 
1968 to June 1984.  Please also request 
all service personnel and medical records 
in the possession of the ARPC that 
pertain to this veteran.

2.  Once the foregoing is completed, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
In doing so, the RO is free to undertake 
any specific development deemed necessary 
in order to comply with the VCAA, to 
include obtaining another expert medical 
opinion.

3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


